Per Curiam.
The judgment brought up by this writ of error denied a 'mandamus sought to enforce a provision of the act entitled “A further supplement to an act entitled ‘An act to regulate elections’ (Eevision of 1898), approved April fourth, one. thousand eight hundred and ninety-eight,” which supplement was approved April 19th, 1906. Pamph. L., p. 246.
The Supreme Court denied the mandamus on the ground that the supplementary act in question was not within the constitutional power of the legislature to enact. Smith v. Baker, 44 Vroom 328.
The constitutionality of the act was the sole matter discussed in the argument before us. 3STo other matter is deemed by us necessary to be considered.
Becognizing the importance of the question presented, the court, after the argument, suspended the calling of the list, and devoted four days to its consideration and the larger part of two days to its discussion in conference.
The conclusion reached by the court, almost with unanimity, is that the Supreme Court correctly pronounced this act of the legislature to be invalid because in contravention of express constitutional provisions.
*592In 1893 a legislative act of identical character came before the Supreme Court, and was held there not to be within legislative power. State v. Wrightson, 27 Vroom 126. The opinion was delivered by Mr. Justice Depue, ■ and was concurred in by Justices Reed and Lippincott. It discloses that every question deemed by us to be presented in this case was there discussed and satisfactorily disposed of. An opinion in the case in hand would necessarily be repetitious.
The judgment before us will therefore be affirmed, upon the grounds stated in the opinion of Justice Depue in the ease cited.
For affirmance — -The Chancellor, Chief Justice, Garrison, Fort, I-Iendricicson, Pitney, Swayze, Trenchard, Bogert, Vredenburgi-i, Green, Gray, Dill, J.J. 13.
For reversal — Vroom; J. 1.